
Exhibit 10.23

 
GROUND LEASE
BETWEEN
TARRAGON, INC.
"LANDLORD"
AND
CARROLLTON BANK
"TENANT"
















 
 

--------------------------------------------------------------------------------

 




 
EXHIBITS
 
EXHIBIT A
Center Site Plan
EXHIBIT A-I
Premises Site Plan
EXHIBIT A-2
Legal Description of Premises
EXHIBIT B
Construction Requirements
EXHIBIT B-1
Description of Landlord's Work and Tenant's Work
EXHIBIT B-2
Signage Criteria
EXHIBIT C
Form of Subordination and Non-Disturbance Agreement
Exhibit D
Rule and Regulations

 


 




 
 

--------------------------------------------------------------------------------

 




 GROUND LEASE
 
THIS GROUND LEASE ("Lease") by and between TARRAGON, INC., a Maryland
corporation ("Landlord"); and Carrollton Bank, a Maryland corporation,
("Tenant").
 
WITNESSETH: That in consideration of the mutual covenants and agreements herein
contained, Landlord and Tenant, intending legally to be bound, hereby covenant
and agree as set forth below.
 
1. Basic Lease Provisions and Definitions. This Section 1 is an integral part of
this Lease and all of the terms hereof are incorporated into this Lease in all
respects. In addition to the other provisions which are elsewhere defined in
this Lease, the following, whenever used in this Lease, shall have the meanings
set forth in this Section, and only such meanings, unless such meanings are
expressly contradicted, limited or expanded elsewhere herein:
 
Date of Lease:  8/13/2007
 
(a) THE CENTER:
 
; as shown on Exhibit A
 
(b)  
LANDLORD'S MAILING ADDRESS:
 
General Notices:

 
Attn: Gregory Kamenetz
2903 N. Charles Street
Baltimore. MD 21218
 
For payments of rent:
 
Attn: Gregory Kamenetz
2903 N. Charles Street
Baltimore, MD 21218
 
With a copy of general notices to:
 
Gregory Kamenetz
1989 Mahre Drive
Park City, UT 84098
 
(c)  
TENANT'S MAILING ADDRESS:

 
Attn: Robert Altieri, President
344 N. Charles Street
Baltimore. MD 21201
 
With a Copy to: William C. Rogers, Jr., Esq.


 
 

--------------------------------------------------------------------------------

 


Rogers, Moore & Rogers, LLP 6
S. Calvert Street
Baltimore, MD 21202
 
(e)   TENANT'S TRADE NAME (Section 17): Carrollton Bank
 
(f)   PREMISES (Section 2): as shown on Exhibit A-1.
 
(g)   LAND AREA OF THE PREMISES: Approximately 42,000 square feet + of land
area; as shown on Exhibit A.
 
(h)   LEASE TERM (Section 3):
 
Term: Twenty (20) years plus four (4) five (5) year options.
Rent Commencement Date: (see Section 3).
Termination Date: (see Section 3).
 
(i)   FIXED RENT (Section 4): See Section 4.
 
(j)   SECURITY DEPOSIT (Section 5):. Deleted.
 
(k)   GROSS LEASABLE AREA OF THE CENTER (Section 2): See Section 2(e).
 
(l)   PERMITTED USE (Section 17): Tenant intends to use and occupy the Premises
for the purpose of operating a financial services center and all other uses
associated with such a business.. In no event shall Tenant be precluded from
using the Premises for all banking, residential mortgage lending and related
regulatorily approved financial services permissible for banks and
bank-affiliated companies ("Financial Services"). Tenant may use the Premises
for any use permitted in Section 17(a) hereof.
 
 (m)   TAX CHARGE (Section 12): See Section 12.
 
(n)   COMMON AREA CHARGE (Section 14): See Section 14.
 
(o)   EXHIBITS: The Exhibits and Schedules attached to this Lease are hereby
incorporated in and made a part hereof.
 
EXHIBIT A
Center Site Plan
EXHIBIT A-I
Premises Site Plan
EXHIBIT A-2
Legal Description of Premises
EXHIBIT B
Construction Requirements
EXHIBIT B-1
Description of Landlord's Work and Tenant's Work
EXHIBIT B-2
Signage Criteria
EXHIBIT C
Form of Subordination and Non-Disturbance Agreement
Exhibit D
Rule and Regulations

 
Permises.

 
 
 
 
2



 
 

--------------------------------------------------------------------------------

 


(a) Landlord hereby demises and lets unto Tenant and Tenant hereby leases and
takes from Landlord the premises (the "Premises") constituting a part of the
Center development identified in Section 1(b) ("Center") and more particularly
shown on Exhibit A-1 and legally described in the legal description for the
Premises attached hereto as Exhibit A-2 together with all rights, privileges,
easements and appurtenances thereto, subject to the terms and conditions herein
contained. Within thirty (30) days after the Tenant opens for business, the
Tenant shall provide the Landlord with an as-built survey of all the land and
improvements inside of the perimeter/curb line and/or outside loading area line
of the Premises as approximately shown on Exhibit A-1, including, without
limitation, all landscaping, lights. loading facilities, paved parking areas and
drive-aisles within the Premises. Tenant shall use commercially reasonable
efforts to retain Morris & Ritchie Associates, Inc. to complete the survey. The
Landlord shall have the right to review and approve the survey. Once the parties
have reached agreement on the survey in the areas for Exhibits A-1 and A-2, the
parties shall execute an amendment to this Lease substituting a new legal
description and site plan for those attached hereto as Exhibit A-1  and Exhibit
A-2. Landlord has approved the Tenants Improvements as set forth in exhibit B
and B-1.
 
(b) The locations and boundaries of the Premises and the Common Areas (as
hereinafter defined) are shown on Exhibit A and Exhibit A-1. Subject to the
provisions of Section 2(f) hereof, Landlord reserves the right, outside of the
Premises, to increase, reduce or change the number, size, height, layout or
locations of the buildings and/or any of the Common Areas now or at any time
hereafter forming a part of the Center, in any manner whatsoever as Landlord may
in its discretion, from time to time deem proper; provided, however, that
Landlord shall not, without Tenant's prior written consent, make any change that
materially and adversely affects the ingress and egress to the Premises
from  Belau- Road  or reduce the visibility of Tenant's building and signage in
any way (except that Landlord may construct other improvements in the
approximate location shown on Exhibit A without first receiving Tenant's written
consent), which consent shall not be unreasonably withheld, conditioned or
delayed. Landlord also reserves the right (i) to change the name of the Center
at any time after notice to Tenant; and (ii) to construct or reconstruct the
Center at various times in various sections or phases, provided such does not
impair Tenant's ability to conduct its business in the ordinary course and does
not obstruct the visibility of Tenant's signage.
 
(c) Tenant shall also have a non-exclusive right in common with other tenants in
the Center, their customers, employees and invitees to use all Common Areas
located within the Center. All Common Areas shall be subject to the exclusive
control and management of Landlord. Landlord hereby expressly reserves the
right, from time to time (i) to construct, maintain and operate lighting and
other facilities, equipment and signs on all of the Common Areas; (ii) to police
the Common Areas; (iii) to change the area, level, location and configuration of
the parking areas and other facilities outside of the Premises, provided that
Tenant's customers shall have ample parking convenient to the Premises; (iv) to
restrict parking by tenants and other occupants of the Center outside of the
Premises: and (v) to establish, modify and enforce reasonable rules and
regulations with respect to the Common Areas and the use to be made thereof.
Landlord shall, in a manner which Landlord shall determine to be reasonable,
operate, manage, equip, decorate, light and maintain the Common Areas and keep
same in good condition and repair, free of trash, ice and snow, and Landlord
shall have the sole right and exclusive authority to employ and discharge all
personnel with respect thereto. The term
 
3


 
 

--------------------------------------------------------------------------------

 




 
"Common Areas" as used in this Lease shall mean all areas, space, facilities.
equipment, signs and special services furnished in the Center and designated by
Landlord for the general use or benefit, in common, of occupants of the Center,
including Tenant, its officers, agents, employees and customers, which
facilities may include, but are not limited to, the parking areas, sidewalks,
walkways, service areas, roadways, loading platforms, drainage facilities,
retention ponds, utilities serving more than one tenant in the Center; plumbing
systems, ramps, landscaped area, and other similar facilities available from
time to time. The Common Areas shall also include:
 
(i) the entrances and exits from the Center installed, and (ii) the common
utility easements serving the Center. Tenant's rights and obligations with
respect to the Common Areas. shall at all times be subject to easements and
restrictions of record, including but not limited to the Declaration of
Restrictions, Covenants, Easements and Maintenance and Cost Sharing Agreement
(hereinafter the "Reciprocal Easement Agreement") dated
 
 
(d) For purposes of this Lease, the term "Premises" includes the improvements to
be constructed by Tenant pursuant to Exhibits B and B-1 (excluding Tenant's
trade fixtures and equipment installed therein) and all alterations, repairs,
replacements and modifications thereto. Tenant hereby grants a non-exclusive
right in common with Landlord and other tenants in the Center, their customers,
employees and invitees to use all Common Areas located within the Premises,
except Tenant may post signs designating 21 parking spaces (2 handicap and 19
regular) as highlighted in yellow on attached Exhibit A-1 as limited for the use
of Tenant's personnel or customers only.
 
(e) For purposes of this Lease, the term "Gross Leasable Area of the Center"
shall be deemed to mean the total usable land area in square feet of those
portions of the Center (as existing or as the same may at any time hereafter be
designated, enlarged or reduced) which are exclusively appropriated for use by
lessees or tenants of the Center whether constructed, leased or vacant. On the
date of this Lease the Gross Leasable Area of the Center (including the
Premises) is estimated to be (when constructed) approximately, 11,919 square
feet. For purposes of this Lease other than Taxes (as hereinafter defined), the
term "Tenant's Proportionate Share" or "Proportionate Share" shall be deemed to
mean a fraction, the numerator of which shall be the ,gross  square footage of
the Improvements (as defined in Exhibit B hereto) on the Premises and the
denominator of which shall be the Gross Leasable Area of the Center. This shall
be stated as 19.4716%,. This number cannot be increased by action of the
Landlord or other tenants, but can be reduced, based on any change by Landlord
or other tenants of the Center. This number can be increased based on Tenant's
actions.
 
(f) Landlord herewith grants Tenant, its successors and assigns a nonexclusive
easement appurtenant to the Premises over the Common Areas of the Center for the
construction, installation, use and maintenance of any utility lines necessary
to serve the Premises, provided such will not adversely affect traffic flow or
access to the balance of the Center. If any governmental agency requires
dedication of the above described utility easements, Landlord and Tenant agree
to join in such dedication. After completion of any construction or maintenance
by Tenant, which shall be accomplished as expeditiously as possible, Tenant
covenants to repair or replace all concrete, asphalt and landscaping to the
condition existing prior to excavation by Tenant except as modified by the work
performed by Tenant. Landlord agrees to maintain in good condition and repair
any utility lines not dedicated to a public authority which serve the Center and
the Premises; provided, however, that Tenant shall be solely responsible for the
cleaning and repair of any sewer lines of which it has exclusive use of between
the Premises and
 
4


 
 

--------------------------------------------------------------------------------

 




 
the public lines in the bed of Belair Road necessitated by Tenant's misuse of
the sewer lines located in the Center. Tenant's use, maintenance or repair of
any utilities servicing the Premises shall at all times be subject to the
provisions of the Reciprocal Easement Agreement.
 
3.         Landlord's Work.
 
On or about August 1, 2007, Landlord shall provide the Leased Premises with the
 majority of Landlord's Work completed and in adequate condition for Tenant to
commence the construction of its building improvements. Tenant acknowledges that
several items as part of Landlord's Work, such as the sidewalks, curbing, and
landscaping, will be completed by  Landlord simultaneously as Tenant is
completing its improvements. In no event shall the Lease  Term begin until
such  time that Landlord's Work shall be  substantially completed.
 
Landlord's Work includes:
 
(a) Completing the construction of the, finished pad site for Tenant's building
in good workmanlike manner in the dimensions and location shown on Exhibit A.
 
(b) Stubbing all appropriately sized utilities for Tenant's intended use to
within five feet of Tenant's building, including public sanitary sewer, water,
electric, telephone, and cable.
 
(c) Completion of the required sidewalks and curbing on the Premises.
 
(d) Grading and compacting of soil to within 5% of ASTM Standards for soil
conditions and compaction as certified by a licensed engineer.
 
(e) Base paving of parking lot and the required access areas to the Premises.
 
(f) Final surface paving (including painting and installation of signage) to be
promptly completed after completion of Tenant's building.
 
4.         Term.
 
(a) Tenant shall have and hold the Premises for a Preliminary Term (commencing
after delivery of the Pad site to Tenant through commencement of the Lease Term)
and the Lease Term, unless sooner terminated or extended as hereinafter
provided. The Preliminary Term of the Lease will begin upon lease execution and
will continue until the date immediately prior to the date of commencement of
the Lease Term. The "Lease Term" shall run for a period of twenty (20) years and
shall commence on the date (the "Rent Commencement Date") which is the earlier
of (i) one hundred eighty (180) days following the Pad Delivery Date (as defined
in Section 15) or (ii) the date Tenant commences operations from the Premises.
In the event the Rent Commencement Date is on a day other than the first day of
a calendar month, then the Lease Term shall continue in full force and effect
for the period from the Rent Commencement Date to the first day of the calendar
month next succeeding plus the period of the term set forth in Section 3. When
such Rent Commencement Date is determined, Landlord shall deliver to Tenant a
notice which confirms the commencement and expiration dates of the Lease Term.
As used in this Lease, the term "Lease Year" shall mean the twelve (12) full
calendar months following the Rent Commencement Date and each successive twelve
(12) month period thereafter.
 
5


 
 

--------------------------------------------------------------------------------

 




 
(b) Provided Tenant is not then in default under the terms of this Lease, beyond
any applicable grace period for curing the same, Tenant shall have the option to
extend the term of this Lease for four (4) additional periods of five (5) years
(herein referred to individually as "Extended Term" and collectively as the
"Extended Terms") upon all of the same terms, covenants and conditions of this
Lease. In order to exercise one of the foregoing options, Tenant must notify
Landlord of such exercise at least nine (9) months, but in no event earlier than
two (2) years, prior to the expiration of the Lease Term or the then exercised
Extended Term as the case may be, It is the intention of the parties hereto to
provide for a maximum Lease Term expiring forty (40) years after the Rent
Commencement Date, should Tenant exercise all of its options for Extended Terms,
but nothing herein shall require the Tenant to exercise such options,
 
5.          Fixed Rent. Tenant covenants and agrees to pay to Landlord, without
previous demand therefore and without any setoffs or deductions whatsoever, the
Fixed Rent as set forth hereinbelow, payable in equal monthly installments, in
advance, on or before the first day of each and every calendar month throughout
the Lease Term and the Extended Terms. In the event the Rent Commencement Date
is other than the first day of a calendar month, the Fixed Rent (as well as all
Additional Rent and charges reserved hereunder) for the portion of the then
current calendar month shall be prorated on the basis of a thirty (30) day month
and shall be paid immediately on the Rent Commencement Date.
 
Lease Years
 
Annual Fixed Rent
   
Monthly Payment of Fixed
Rent
 
Lease Years I — 5
  $ 155,000.00     $ 12,916,67  
Lease Years 6 — 10
  $ 178,250.00     $ 14 854.17  
Lease Years 11 — 15
  $ 204,987.50     $ 17,082.29  
Lease Years 16 — 20
  $ 235.735.62     $ 19,644,63  
First Extended Term
  $ 27I,095.96     $ 22.591.33  
Second Extended Term
  $ 311,760.35     $ 25,980.03  
Third Extended Term
  $ 358.524.00     $ 29,877.00  
Fourth Extended Term
  $ 412,303.06     $ 34,358.58  



 
 
The first installment of Fixed Rent due hereunder shall be paid to Landlord upon
execution of this Lease and shall be returned to Tenant if Tenant terminates the
Lease under Section 6 below,
 
6.          Due Diligence Period, Tenant shall have a ninety (90) day
"Inspection Period" from the date of execution of this Lease in which to inspect
and investigate the Premises and perform soil and other tests thereon; review
the laws applicable to the Premises and the development thereof and the
availability and probability of Tenant's receipt of all necessary governmental
approvals; obtain surveys and other similar materials; obtain site plan permits;
obtain any title insurance commitment therefor; review the availability of
utilities and drainage facilities and easements therefor; review the impact of
the Laws and/or conditions of the site on the economic or other
 
6


 
 

--------------------------------------------------------------------------------

 




 
feasibility of constructing and operating the Tenant's improvements on the
Premises; review the access to the Premises and matters such as curb cuts,
crossovers, traffic signalization and the like; review any environmental
conditions of the Premises: and review any other matters relative to Tenant's
anticipated use of the Premises and the Tenant's Improvements and/or the value,
cost, utility or feasibility thereof. Tenant may terminate this Lease by written
notice given to Landlord on or before 5:00 p.m. of the last day of the
Inspection Period if Tenant is, for any reason, dissatisfied with the results of
the aforementioned inspections, investigations, tests, reviews, applications, or
other matters, in which event the parties shall have no further rights or
liabilities hereunder, Absent such notice being delivered in a timely manner.
this Lease shall he and remain in full force and affect.
 
 7, Additional Rent. In addition to the Fixed Rent, all other payments to be
made by Tenant hereunder to Landlord shall be deemed "Additional Rent" and,
unless otherwise provided, shall be due and payable within twenty (20) days
after receipt by Tenant of such itemized bill setting forth the amount due and
the computation of Tenant's Proportionate Share, if applicable, Landlord shall
have the same rights and remedies upon Tenant's failure to pay any Additional
Rent as for the non-payment of the Fixed Rent.
 
8,          Past Due Rents.
 
(a) If Tenant shall (i) fail to pay any Fixed Rent within ten (10) days after
the same is due and payable. (ii) fail to pay any Additional Rent or other
charges within the time frame they are due, then Tenant shall also pay to
Landlord a late payment fee equal to five percent (5%) of the late rent,
 
(b) In the event that any payment made by Tenant is returned to Landlord for
insufficient funds, Tenant shall pay to Landlord a processing fee of
Seventy-Five Dollars ($75.00) per returned payment. in addition to all other
sums due and owing under this Lease,
 
(c) None of the provisions of this Section 8 shall be construed to extend the
date for payment of any payments of Fixed Rent or Additional Rent hereunder or
to limit Landlord in the exercise of its rights and remedies under this Lease.
 
(d) All payments and all statements required to be tendered by Tenant to
Landlord shall be delivered to Landlord or Landlord's designee at the Landlord's
mailing address set forth in Section 1(c) hereof, or at such other place as
Landlord may from time to time designate in writing.
 
(e) If Tenant shall fail to make any required payment after expiration of all
grace periods and any applicable notice and cure period, such unpaid amounts
shall bear interest from the date of the expiration of the notice and cure
period at the rate of 7.00% per annum or the highest rate permitted by
applicable law whichever is less,
 
(f) All Fixed Rent and Additional Rent due hereunder shall be deemed "rent,"
 
9,             Leasehold Mortgages,
 
9.1,          Landlord hereby consents to the execution and delivery by Tenant
of one or more Deeds of Trust from time to time (including indemnity deeds of
trust) on Tenant's leasehold
 
7


 
 

--------------------------------------------------------------------------------

 




 
interest only (the "Leasehold Mortgage", the holder thereof is herein referred
to as a "Leasehold Mortgagee"); and agrees that such execution and delivery will
not constitute a default by Tenant under the Lease. The foregoing consent shall
not be deemed to be a consent by Landlord to any encumbrance of the Property by
the Tenant,
 
9.2.    With respect to any Leasehold Mortgagee or other person providing
financing as to which Landlord shall have been given notice, the following shall
apply notwithstanding any other provision of this Lease to the contrary:
 
(a) No voluntary cancellation, termination, surrender or modification of this
Lease shall be effective as to any Leasehold Mortgagee unless notice is given to
such Leasehold Mortgagee at least thirty (30) days prior to such action,
 
(b). Landlord, upon providing Tenant any notice of intent to terminate this
Lease after a default shall, at the same time, for such notice to be effective
and enforceable, endeavor to provide a copy of such notice to the Leasehold
Mortgagee; Tenant shall provide the Leasehold Mortgagee with a copy of any such
notice of intent to terminate after a default upon receipt from Landlord, From
and after such notice has been given to the Leasehold Mortgagee, the Leasehold
Mortgagee shall have the same period. after the giving of such notice upon it,
for remedying any default which is the subject matter of such notice of intent
to terminate, or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, to remedy or cause to be remedied the defaults,
which are the subject matter of such notice specified in any such notice of
intent to terminate, Landlord shall accept such performance by or at the
instigation of the Leasehold Mortgagee as if the same had been done by Tenant.
Tenant authorizes the Leasehold Mortgagee to take any such action at the
Leasehold Mortgagee's option and Landlord and Tenant do hereby authorize entry
upon the Premises by the Leasehold Mortgagee for such purpose.
 
(c) No Leasehold Mortgagee shall become liable under the agreements, terms,
covenants or conditions of this Lease unless and until it becomes the owner of
the leasehold estate, In the event that the Leasehold Mortgagee becomes the
owner of the leasehold estate, any assignment of the entire interest in this
Lease by the Leasehold Mortgagee as owner of the leasehold estate shall be
subject to Section 22 of this Lease.
 
(d) In no event shall Landlord be required to subject or subordinate its fee
title to the Premises to secure any Leasehold Mortgage entered into by Tenant or
other loan or financial obligations incurred by Tenant and Tenant shall have no
authority, express or implied, to create or place any mortgage or deed of trust
of any kind or nature whatsoever upon Landlord's fee title in the Premises,
 
(e) Nothing herein contained shall require any Leasehold Mortgagee or its
nominee to cure any default by Tenant hereunder.
 
10,          Recapture,                  Deleted,
 
8
 


 
 

--------------------------------------------------------------------------------

 




 
11.          Utilities.
 
(a) Subject to the Landlord's obligations under Exhibit B-I and Landlord's Work
under Paragraph 3 hereof, Tenant shall install and use the utilities serving the
Premises in accordance with the criteria set forth herein and the rules and
regulations of the public or private utility company or the governmental agency
supplying the same. Landlord shall not be liable for damages or otherwise for
any interruption in the supply of any utility to the Premises, if caused by a
party other than Landlord, its agents, contractors, or employees, nor shall any
such interruption constitute any ground for an abatement of any of the rents
reserved hereunder except in the event of the grossly negligent acts by landlord
or Landlord's agents, contractor or employees,,,
 
(b) Tenant shall make application for, obtain directly, be solely responsible
for and promptly pay directly to the public or private utility company or
governmental agency, whichever is supplying the same, as and when the same
become due and payable, all charges For water and sewer (if separately metered),
electricity, gas, telephone, and any other utility used or consumed in the
Premises, including, without limitation, all connection fees.
 
(c) In the event Landlord elects or is required to supply the utilities used or
consumed in the Premises, Tenant agrees to purchase from and pay Landlord for
the same, as Additional Rent, at the rates which the applicable public or
private utility company charges Landlord For furnishing such utilities (reduced
by any commissions, fees, discounts, or similar consideration received by
Landlord or its agents or assignees), plus applicable sales taxes thereon.
Landlord shall have the right to enter onto the Premises for the purpose of
reading any submeter for utilities supplied by Landlord; Landlord reserves the
right to discontinue the furnishing of any such utilities provided such
utilities are provided by such other private or public utility company. Landlord
reserves the right to supply any utility service to the Premises provided Tenant
shall not be required to pay more for such service than it would pay if acquired
directly from the utility company, If Landlord elects to supply utilities or to
discontinue supplying utilities. Landlord shall (i) supply such utilities
without interruption during the change of providers; (ii) install all meters for
the utilities it provides and remove any meters which are no longer needed.
 
12,          Taxes.
 
(a) As used herein, the term "Tax Charge" shall mean Tenant's Proportionate
Share of all real estate taxes and assessments and other real property
(including improvements thereon) related governmental levies and charges of any
kind and nature excluding, however, all estate, inheritance, capital stock,
succession, gift, transfer (unless related to recording of this Lease),
franchise, excess profits. gross receipts and income taxes of Landlord which may
be imposed against the land area of the Center, and against the buildings and
all other improvements located on the Center during the Lease Term
(collectively, "Taxes"), Tenant shall pay to Landlord, as Additional Rent, the
Tax Charge within 30 days of being billed same by Landlord, based on the actual
tax bill, Tenant's Tax Charge shall be based on the taxes being paid before a
penalty is incurred or a discount lost. As used herein, the term "Taxes" shall
also mean and include all costs and fees (including reasonable attorneys' fees
and/or the reasonable fees of any tax consultant retained by Landlord) incurred
by Landlord in reasonably contesting such taxes, levies and charges.
 
9


 
 

--------------------------------------------------------------------------------

 




 
(b) Tenant's Proportionate Share with regard to Taxes attributable to land shall
be computed and determined as a fraction, the numerator of which shall be the
total square footage of the land area of the Premises (42,000 square feet) and
the denominator of which shall be the total square footage of the land area of
the Center (95,693 square feet. as the same may exist from time to time.
Tenant's Proportionate Share with regard to Taxes attributable to land is
43.89%, Tenant's Proportionate Share with regard to Taxes attributable to
Improvements (as defined in Exhibit B) shall be computed and determined as a
fraction, the numerator of which shall be a gross square footage of the
Improvements located on the Premises (2,882  square feet), and the denominator
of which shall be the Gross Leaseable Area of all the Center (14,882 square feet
including Tenant's Improvements) as the same may exist from time to time.
Tenant's Proportionate Share with regard to Taxes attributable to the
Improvements is 19.3656%. Notwithstanding the foregoing, if the Improvements on
the Premises are assessed by the applicable taxing authority separately from the
improvements located on the balance of the Center, Tenant shall pay Taxes on
such Improvements in accordance with such separate assessment and, in addition,
shall pay its Proportionate Share of Taxes on the land portion of the tax bill
for the Center.
 
(c) In the event the taxing authorities include in such Taxes the value of any
machinery, equipment, fixtures, inventory or other personal property or assets
of Tenant, Tenant agrees to pay. before delinquency, the entire amount of the
taxes attributable to such items in addition to, but not in duplication of, the
Taxes referred to above,
 
(d) If at any time during the Lease Term, a tax or excise on rents or other tax,
however described (except any estate, inheritance, capital stock, succession,
gift, transfer [unless related to recording of this Lease], franchise, gross
receipts, income or excess profits taxes imposed upon Landlord) is levied or
assessed against Landlord by any lawful taxing authority on account of
Landlord's interest in this Lease or the rents reserved hereunder, as a
substitute in whole or in part, or in addition to, the Taxes hereinbefore
described, Tenant agrees to pay Landlord, as Additional Rent, the amount of such
tax, excise on rents or other tax, In the event any such tax or excise on rents
or other tax, however described, is levied or assessed directly against Tenant
by any lawful taxing authority on account of Tenant's interest in this Lease or
the leasehold estate hereby created or the rents to be paid by Tenant hereunder,
then Tenant shall be responsible therefor and agrees to pay the same before
delinquency and provide evidence thereof to Landlord.
 
(e) Tenant shall pay, before delinquency, all taxes assessed against any
personal property of any kind owned or used by Tenant in or about the Premises
and provide evidence thereof to Landlord,
 
(f) With respect to any Taxes for which Tenant is responsible hereunder,
Landlord shall provide Tenant a copy of an official tax bill with the
calculation of Tenant's Tax Charge..
 
(g) Landlord shall pay, before delinquency, all taxes assessed against the
Center,
 
13.         Landlord's Insurance
 
(a) If insurance premiums for the Center are increased due to Tenant's conduct
or the nature of Tenant's business conducted on the Premises, upon proof of
same, Tenant shall pay the full cost of such increase upon demand by Landlord,
 
10


 
 

--------------------------------------------------------------------------------

 




 
(b) Tenant shall pay to Landlord Tenant's Proportionate Share of the cost of all
insurance carried by Landlord covering. the Common Areas of the Center,
including, without limitation (i) public liability, personal and bodily injury
and property damage liability and automobile coverage, (ii) fire and extended
coverage, vandalism and malicious mischief and all broad form coverages covering
the improvements in the Center, other than any buildings in the Center, and
(iii) sign insurance, all in limits maintained by similar first class Centers in
this regional area. Tenant's initial Proportionate Share of Landlord's insurance
is currently estimated to be thirty three cents($.33) per square foot of the
Tenant's Building.
 
14,          Maintenance of Common Areas.
 
(a) Landlord shall keep, or cause to he kept, the Common Areas clean, reasonably
free of ice and snow, in good condition and repair; all in a manner consistent
with the practices of first-class retail Centers, In consideration of Landlord's
undertaking the operation and maintenance of the Common Areas, Tenant covenants
and agrees to pay to Landlord, subject to adjustment as hereinafter provided, a
monthly sum equal to one-twelfth (1/12) of Landlord's reasonable estimate of
Tenant's Proportionate Share of the annual costs and expenses of operating,
maintaining and cleaning the Common Areas within those portions of the Center
being so operated, maintained and cleaned by or on behalf of Landlord for the
then current year; such monthly payment to be Additional Rent payable in advance
at the same time and place as the Fixed Rent, If Tenant's Proportionate Share of
such Common Area Charges is more than Tenant's payments so made, Tenant shall,
within thirty (30) days thereafter and as Additional Rent, pay to Landlord the
difference as the balance of its share of the Common Area Charges and, on the
other hand, if Tenant's Proportionate Share is less than Tenant's payments so
made, Landlord shall refund such excess to Tenant within thirty (30) days
thereafter. Tenant's Common Area Charges shall not increase, year to year, by
more than 5% from the Charges for the prior year, Landlord shall use reasonable
business efforts to keep down the costs of the Common Areas maintenance,
Landlord shall promptly remove all snow and ice from the Premises so as to not
interfere with Tenant's business,
 
(b) The "Common Area Charges- shall include, by way of example and not by
limitation, all normal and customary costs and expenses of (i) operating,
maintaining, repairing, landscaping, seasonally decorating, cleaning, removing
trash, sweeping, striping, and removing snow, ice and debris from said Common
Areas, provided that in no event shall Common Area Charges include the paving,
landscaping, striping and lighting of the Common Areas conducted as part of
Landlord's initial construction of the Center, provided that any resurfacing or
parking lot overlay shall not be deemed a replacement hereunder, (ii)
maintenance, repair and replacement of any Center identification and directional
signage, (iii) water, sewer and electricity charges for Common Area usage, (iv)
sales. service and/or other use taxes on materials, equipment, supplies and
services and license and permit fees required for the operation and maintenance
of the Common Areas, (v) maintenance and repair of storm water management
systems serving the Center, including retention or detention ponds. and other
utility systems and maintenance and repair of security systems and services and
Fire protection equipment and sprinkler alarms and (vi) an administrative fee of
ten percent (10%) of the Common Area Charges for Landlord's administration and
operation of the Common Areas.
 
11


 
 

--------------------------------------------------------------------------------

 




 
(c) Landlord shall cause the Premises and the Common Areas to be lighted during
the period from 1/2 hour before sunset till 10pm, Landlord shall keep all
signage illuminated 24 hours every day, unless prohibited by applicable law or
regulation,
 
(d) Tenant shall provide, at its sole cost, a trash container (dumpster) which
the Landlord or governmental agencies may require, Such trash container shall be
located in a dumpster area shown on Exhibit A, and Tenant shall keep the
dumpster in a sanitary condition and shall empty it at least two (2) times per
week, or more frequently if reasonably necessary to eliminate odors.
Additionally, notwithstanding the foregoing provisions of Section 14(a) above to
the contrary, Tenant, and not Landlord, shall be solely responsible for
maintaining, repairing, and replacing the screening solely around Tenant's trash
container, if same is on the Premises, and shall be solely responsible for
maintaining, repairing, and replacing all sidewalk landscaping and lighting (but
not light fixtures) located on the Premises, Tenant shall not permit undue
accumulations of garbage, trash, rubbish, or other refuse, shall remove the same
at its own expense, and shall keep such refuse in proper rodent-proof containers
within the Premises until called' for to be removed. All garbage, trash, and
other refuse which is kept in such rodent-proof containers shall be bagged and
securely tied before being placed in the trash container described above. Tenant
shall use reasonable efforts to keep the area around the trash container located
outside of the fenced enclosure trash and litter free and reasonably stain free
(which may require power-washing by Tenant) between the times that Tenant cleans
the Common Areas; and shall keep the area around the trash container located
inside the fenced enclosure and between the trash container enclosure area and
the Premises trash and litter free on a daily basis,
 
15.          Landlord's Pad Work. Landlord shall deliver to Tenant, and Tenant
agrees to accept from the Landlord, possession of the Premises upon substantial
completion of the portion of Landlord's pad work which pertains to the Premises
as described in the Description of Landlord's and Tenant's Work attached hereto
and made a part hereof as Exhibit B-1 ("Landlord's Pad Work"), which shall be
the date on which Landlord notifies Tenant in writing that such Landlord's Work
with respect to the Premises is substantially complete as described in Exhibit
B-1 hereof, with the exception of such work Landlord cannot complete until
Tenant performs necessary portions of its work (the "Pad Delivery Date").
 
16.          Tenant's Improvements and Installations.
 
(a) In addition to Tenant's Work as provided in Exhibits B and B-1, Tenant shall
fully construct Tenant's Building and fully equip the Premises with all trade
fixtures and equipment, lighting fixtures, furniture, furnishings, floor
coverings and any other fixtures and equipment necessary for the proper
operation of Tenant's business as well as any signage permitted by this Lease,
all of which shall be in good condition and in working order,
 
(b) Excluding all improvements directly related to Tenant conducting business in
the ordinary course (however, in no event shall the Tenant remove any items from
the Premises if such removal shall cause damage to the Premises or its
improvements), all betterments and improvements in or upon the Premises
including, without limitation, all carpeting, floor coverings, attached
shelving, lighting fixtures, wall covering, other fixtures and heating,
ventilation and air conditioning equipment, shall, at the option of Landlord,
become the property of Landlord and shall remain upon and be surrendered with
the Premises as a part thereof at the expiration or earlier termination of the
Lease Term; provided, however, that Tenant's personal property, furniture,
furnishings, and trade fixtures shall remain the property of Tenant and shall
 
12


 
 

--------------------------------------------------------------------------------

 




 
be removed prior to expiration of the Lease Term, Any trade fixtures. equipment
and other personal property (exclusive of lighting, electrical, heating and air
conditioning) placed in or upon the Premises by Tenant shall remain Tenant's
property with the right to remove the same at any time during the Term of this
Lease, provided that Tenant shall repair any damage to the Premises caused by
such removal. Landlord, if requested by Tenant, agrees to execute such
documentation waiving its rights to Tenant's personality and to all rights of
levy for distraint for rent against same as shall be required by any lender of
Tenant; provided any damage caused by, or resulting from, the removal of any
trade fixtures, equipment or other personal property shall be promptly repaired
by Tenant or the party entitled to remove same, Tenant shall remove such trade
fixtures, equipment and personal property from the Premises on or before ten
(10) days after the expiration or earlier termination of the Lease and shall
repair any damage to the Premises caused by such removal. Any of Tenant's trade
fixtures remaining on the Premises after the expiration of such period shall be
deemed abandoned by Tenant or its subtenants or licensees and shall become the
property of Landlord without payment therefor.
 
(c) Technology/Satellite Dish: Tenant shall be allowed to install, maintain,
repair, and replace satellite dish(es) and other technology apparatus on the
roof of the building, the north or west walls of the building, in a completely
screened location on the ground, or in such other location as approved by
Landlord, such approval not to be unreasonably withheld, conditioned, or
delayed,
 
(d) Tenant shall pay to Landlord the sum of ninety five thousand dollars
($95,000.00) as partial payment on the site costs incurred by Landlord for the
Center. Such payment shall be made to Landlord upon substantial completion of
Landlord's Work and delivery of possession of the Premises to Tenant.
 
17,         Use of Premises.
 
(a) Tenant's use of the Premises, inclusive of any subletting or assignment,
shall be for any lawful use consistent with a neighborhood shopping center
within the Baltimore-Washington Metropolitan Area, but shall specifically
exclude the following: (1) any exclusives granted to tenants within the Center
by Landlord or any then current uses within the Center at the time of assignment
or subletting; (2) any nude or semi-nude dancing, bar, tavern, or lounge; (3)
sale or rental of "adult" or "x-rated videos" and related products; and (4) the
display, sale, or treatment of any drug paraphernalia services or patient
related facilities, Prior to Tenant operating for business in the Premises,
Tenant shall obtain a certificate of occupancy/nonresidential use permit from a
proper governmental authority approving Tenant's use of Premises.
 
(b) Tenant shall keep and maintain the interior and the exterior of the Premises
and the adjacent parking areas in a clean, safe, sightly, orderly, and sanitary
condition,
 
(c) So long as Tenant is operating from the Premises for Financial Services,
Tenant shall have the exclusive right to each of the following: (1) operate a
Financial Services business, (2) have automated teller machines, and (3) have
Financial Services drive thrus in the Center,
 
18.         Operation of Business,
 
13


 
 

--------------------------------------------------------------------------------

 




 
(a) Tenant agrees (i) to conduct Tenant's business in the Premises in a
reputable manner; (ii) to keep and maintain the Premises and Tenant's personal
property and trade fixtures in a neat, clean, sanitary and safe condition; (iii)
to apply for, secure, maintain and comply with all licenses or permits which may
be required; (iv) neither to solicit business nor to distribute advertising
matter in the parking areas or other Common Areas (which restriction shall apply
to all Leases of any part of the Center), Notwithstanding the foregoing, so long
as Tenant continues to pay all rent due hereunder in a timely manner, Tenant
shall have the right to cease operating its business from the Premises and such
cessation shall not be a default under this Lease,
 
(b) Tenant and its servants, employees, agents, sublessees, licensees and
concessionaires shall observe faithfully and comply with the reasonable rules
and regulations for the Center attached hereto as Exhibit D ("Rules and
Regulations") as Landlord may from time to time adopt; provided Tenant has
received prior notice of same. Such Rules and Regulations shall be enforced
non-discriminatorily and shall not materially limit or affect any of Landlord's
covenants and obligations hereunder.
 
19,          Laws, Waste or Nuisance
 
(a) Tenant agrees to comply with all present and future Federal, state and local
laws, ordinances, orders and regulations affecting the Premises or the use
thereof
 
(b) Tenant hereby agrees that Tenant, its employees, agents, contractors or
invitees shall not, at any time, cause or permit Hazardous Material (as
hereinafter defined) to be brought, stored, manufactured, processed, treated,
distributed, used or disposed of in, about or from the Premises without the
prior written consent of Landlord, which consent shall be granted or withheld at
Landlord's discretion, Tenant shall submit with its request for such consent an
itemized list of (i) all Hazardous Material which will be brought, stored,
manufactured, processed, treated, distributed, used or disposed of in, on or
from the Premises; (ii) the location in the Premises where such Hazardous
Material will be stored: (iii) any special storage requirements (i,e.,
temperature); and (iv) the purpose or purposes for which the Hazardous Material
is necessary. Tenant shall promptly submit a revised list in the event that the
information contained in the prior list shall change. Tenant shall use, keep and
store all Hazardous Material in a safe and careful manner that complies with (1)
all applicable laws and ordinances regulating any individual Hazardous Material
or Hazardous Materials generally; (2) all instructions and guidelines given by
the manufacturer of any individual Hazardous Material; and (3) all requirements
of Landlord's insurance carriers. As used herein, the term "Hazardous Material"
shall include petroleum products. underground storage tanks and/or any
hazardous, toxic or dangerous waste, substance or material defined as such in
(or for the purposes of the Comprehensive Environmental Response, Compensation
and Liability Act, any state "Superfund" or "Superlien" law), or any other
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct covering such Hazardous Material as
may now or at any time hereafter be in effect, The foregoing shall not be deemed
to prohibit or restrict the use of cleaning products or other products normally
utilized in the operation of Tenant's business provided such are utilized in
accordance with all applicable laws. No underground storage tanks shall be
installed on the Premises,
 
(c) Tenant further agrees not to suffer, permit or commit any waste, nor to
allow, suffer or permit any objectionable odors, vapors, steam, water,
vibrations, noises or other undesirable effects to emanate from the Premises, or
otherwise to allow, suffer or permit the
 
14


 
 

--------------------------------------------------------------------------------

 




 
Premises or any use thereof to constitute a nuisance or to interfere with the
safety. comfort or enjoyment of the Center by Landlord or any other occupants of
the Center or their customers, invitees or any others lawfully in or upon the
Center,
 
20.          Competition. Deleted
 
21.          Signage, In addition to its pylon signage, if permitted by
appropriate governmental authorities and provided same does not violate any
recorded restrictions on the Center nor reduce the total signage permitted for
the Center, Tenant, at its sole cost and expense, shall be entitled to erect
maximum building and monumental pylon signage on the Premises in compliance with
the sign criteria attached hereto as Exhibit B-2 (the "Sign Criteria"). Tenant
agrees to maintain any such sign, awning, canopy, decoration. lettering,
advertising matter or other thing in good condition and repair at all times.
 
Tenant shall have the right, at Tenant's expenses, to install its standard sign
panel on Land lord's pylon and the right to change any such signage consistent
with any name change of Tenant's name or logo, from time to time, including
exterior signs on the Premises. Tenant shall have the right to display grand
opening and promotional banners,
 
22.          Assignment and Subletting,
 
Except as provided below, Tenant shall not assign the Lease or sublet the
Premises without the prior written consent of the Landlord, such consent not to
be unreasonably withheld, conditioned, or delayed, Upon Landlord's consent to an
assignment, Tenant shall be released from all further obligations under the
Lease. Tenant shall have the absolute right to assign or sublet the Premises,
without Landlord's consent, provided Tenant remains liable under the terms of
the Lease. The following shall not be considered an assignment and no consent
shall be required from Landlord: (i) a change in ownership of Tenant as a result
of a merger, consolidation, reorganization, or joint venture; (ii) the sale of
Tenant's assets as a going concern only as it relates to the business conducted
on the Premises (a "Branch Sale"); (iii) a transfer of the Lease to any entity
if a regulatory agency having jurisdiction over Tenant's business requires that
Tenant must divest itself of certain deposits and branch banking facilities (a
"Divestiture"); (iv) the sale, exchange, issuance or other transfer of Tenant's
stock on a national exchange or between Tenant's parent company, if any, and any
subsidiary, affiliate, related entity, or other entity that controls, is
controlled by, or is under common control with Tenant or to any entity resulting
from merger or consolidation with Tenant; (v) the assignment of this Lease or
sublease of all or any portion of the Premises to Tenant's parent entity, a
wholly-owned subsidiary of Tenant or any other related entity of Tenant, or to
any entity which acquires Tenant through merger, consolidation or other
corporate action, or to any entity which purchases all or any portion of the
assets of Tenant; (vi) the sale or transfer of at least ten (10) locations
(including the Premises and this Lease) in a bulk sale to one transferee; (vii)
the sublet of less than fifty percent (50%) of the Rentable Square Feet of the
Premises, in the aggregate, to one (1) or more parties; or (viii) a collateral
assignment of Tenant's interest in this Lease to a lender as security for any
indebtedness of Tenant to the lender.
 
Tenant shall be permitted to assign or sublet the Premises to any Permitted Use,
 
23.          Repairs and Alterations.
 
15


 
 

--------------------------------------------------------------------------------

 




 
(a) Subject to the provisions of Sections 28 and 29. Landlord shall not be
required to make any repairs or improvements of any kind to the Premises unless
caused by the negligence of it or its agents, contractors, or employees,
Landlord shall repair all defects in construction of the Pad, parking lot, and
common areas for a period of 10 years after commencement of the Lease,
 
(b) Except as provided above, Tenant agrees, at Tenant's sole cost and expense,
to keep and maintain the Premises and each and every part thereof and
improvements thereon in good order and condition and to make all repairs and
replacements thereto, and to the fixtures and equipment therein and the
appurtenances thereto, including, without limitation, the windows and window
frames, doors and door frames, entrances, store fronts, signs, showcases, if
any, floor coverings, interior walls, and the electrical, heating, ventilating,
air conditioning and plumbing systems, equipment, fixtures and facilities within
the Premises, Tenant shall keep the Premises and all improvements thereon and
all signs in a first class and attractive condition throughout the entire term
of the Lease.
 
(c) Following the initial construction of the Tenant's Work with respect to the
Premises, Tenant shall have the right to make alterations and improvements to
the Premises from time to time; provided that any alterations or improvements
thereto of a material structural nature or which substantially alter in any
manner the exterior appearance thereof shall be made by Tenant only in
accordance with plans and specifications first approved in writing by Landlord.
The exterior elevations and exterior design and treatment of any alterations or
improvements must be architecturally harmonious with the exterior design and
treatment of the improvements constructed on the balance of the Center. Tenant
may not enlarge or expand the building constructed initially on the Premises by
Tenant without first obtaining the prior written consent of Landlord, which
consent may be granted or withheld in Landlord's reasonable discretion and will
not be unreasonably delayed or conditioned, Tenant covenants and agrees that it
shall take no action that shall require, in accordance with applicable
governmental regulation, more parking spaces to be provided for the Premises
than are required based upon the building initially constructed and the
contemplated use thereof, Notwithstanding anything herein to the contrary, in no
event shall Landlord's consent to the above be considered approval by any
applicable governmental authority, No approved alteration or improvements
hereunder shall be initiated by the Tenant until all required permits and
approvals from all applicable governmental authorities have been obtained and
copies of said permits and approvals received by the Landlord together with a
copy of a builder's risk policy naming Landlord as an additional insured,
 
24.          Failure to Repair or Perform Covenants. If Tenant shall fail to
make repairs or to perform its other obligations in accordance with the
provisions of this Lease, or if Landlord is required to make any repairs by
reason of any act, omission, or negligence of Tenant, Landlord shall have the
right, at its option, to make such repairs or to perform such obligations on
behalf of and for the account of Tenant and to enter upon the Premises for such
purposes, and Tenant agrees to pay the cost and expense thereof as Additional
Rent hereunder.
 
25.          Covenant Against Liens, Tenant shall do all things reasonably
necessary to prevent the filing of any mechanics' or other liens against the
Premises by reason of any work, labor, services or materials performed or
supplied or claimed to have been performed or supplied to Tenant, or anyone
holding the Premises, or any part thereof, through or under Tenant, Without
limiting the generality of the foregoing, Tenant agrees that the Center shall
not be subject to
 
16


 
 

--------------------------------------------------------------------------------

 




 
attachment and Tenant shall include in all contracts and subcontracts for work
to be performed on Tenant's behalf at the Premises provisions whereby such
contractor or subcontractor acknowledges that Landlord has no liability under
such contracts and subcontracts and that such contractor or subcontractor waives
any right it may have to file a lien against or attach the Center, If any such
lien shall at any time be filed, Tenant shall either cause the same to be
vacated and canceled of record by bonding or otherwise within twenty (20) days
after the filing thereof or, if Tenant in good faith determines that such lien
should be contested, Tenant shall furnish such security as may be necessary as
determined by Landlord to release the same as a lien against the real property,
If Tenant fails to procure a release of such lien as prescribed in this Section,
Landlord shall have the right, but not the obligation, to procure a release of
the lien and charge the expense incurred in so doing (including the amount of
the lien) and reasonable attorney's fees to Tenant as Additional Rent,
 
26,          Indemnity,
 
(a) Tenant hereby agrees to defend, pay, indemnify and save free and harmless
Landlord from and against any and all claims, demands, fines, suits, actions,
proceedings, orders, decrees and judgments of any kind or nature by or in favor
of anyone whomsoever and from and against any and all costs and expenses,
including attorneys' fees, resulting from or in connection with loss of life,
bodily or personal injury or property damage arising, directly or indirectly out
of or from or on account of any occurrence in, upon, at or from the Center
caused by the negligence or willful misconduct of Tenant, its agents, employees
or contractors, in, upon, at or from the Premises, any Common Areas or the
Center,
 
(b) Landlord hereby agrees to defend, pay, indemnify and save free and harmless
Tenant from and against any and all claims, demands, fines, suits, actions,
proceedings, orders, decrees and judgments of any kind or nature by or in favor
of anyone whomsoever and from and against any and all costs and expenses,
including attorneys' fees, resulting from or in connection with loss of life,
bodily or personal injury or property damage arising, directly or indirectly out
of or from or on account of any occurrence in, upon, at or from the Center
caused by the negligence or willful misconduct of Landlord, its agents,
employees or contractors, in, upon, at or from the Premises, any Common Areas or
the Center,
 
(c) In addition, if Tenant breaches any of the provisions of this Lease
regarding Hazardous Material, or if the presence of Hazardous Material on the
Premises results in contamination of or damage to the Premises or the Center by
Hazardous Material, then Tenant shall indemnify, defend and hold Landlord
harmless from and against any and all claims, judgments, damages, penalties,
fines, costs, liabilities or losses which arise during or after the Lease Term
as a result of such contamination, including, without limitation, any out of
pocket expenses or costs or diminution in value losses.
 
(d) Except as may be set forth in this Lease, neither party shall be responsible
or liable at any time to the other party, or to those claiming by, through or
under the other party, for any loss of life, bodily or personal injury, or
damage to property or business, or for business interruption, that may be
occasioned by or through the acts, omissions or negligence of any other persons,
or any other lessees or occupants of any portion of the Center.
 
(e) Neither party shall be responsible or liable at any time for loss of life,
or injury or damage to any person or to any property or business of the other
party, or those claiming by,
 
17


 
 

--------------------------------------------------------------------------------

 




 
through or under the other party, caused by or resulting from the bursting,
breaking, leaking, running, seeping, overflowing or backing up of water, steam,
gas, sewage, snow or ice in any part of the Premises or caused by or resulting
from acts of God or the elements, or resulting from any defect in the occupancy,
construction, operation or use of the Premises unless caused by such party's,
its agents', employees', or contractors' negligence or intentional misconduct,
 
Except to the extent set forth in Section 26(a), Tenant expressly acknowledges
that all of the foregoing provisions of this Section shall apply and become
effective from and after the Pad Delivery Date,
 
27,         Insurance and Waiver of Claims,
 
(a) Tenant agrees to secure and keep in force from and after the date Landlord
shall deliver possession of the Premises to Tenant and throughout the Lease
Term, at Tenant's own cost and expense: (i) Commercial General Liability
Insurance on a per occurrence basis with a limit of liability in an amount of
One Million Dollars ($1,000,000) per occurrence and Five Million Dollars
($5,000,000.00) in the aggregate, which insurance shall specifically insure the
contractual obligations of Tenant set forth anywhere in this Lease, (ii) Special
Form Property Insurance in an amount adequate to cover the full replacement
value of all Tenant's improvements in the Premises so as not to be a co-insurer
in the event of fire or other casualty; (iii) Plate Glass insurance covering all
plate glass in the Premises; (iv) business interruption insurance in an amount
equal to twelve (12) months rent of Tenant at the Premises which insurance shall
be issued on an "all risks" basis (or its equivalent); and (v) worker's
compensation insurance in statutorily prescribed limits; and (vi) product
liability insurance for merchandise offered for sale or lease from the Premises,
including (if this Lease covers Premises in which food and/or beverages are sold
and/or consumed) liquor liability coverage (if applicable to Tenant's business)
and coverage for liability arising out of the consumption of food and/or
alcoholic beverages on or obtained at the Premises, of not less than Three
Million Dollars ($3,000,000) per occurrence and in the aggregate, which amount
shall be increased every ten (10) years by $500,000 per occurrence and in the
aggregate, All insurance to be procured by Tenant shall be issued in the names
and for the benefit of Tenant and Landlord and their respective designees (and
in the case of Landlord and its designees, as additional insureds), All policies
required under this Section shall contain the following endorsements that such
insurance may not be canceled or amended with respect to Landlord except upon
thirty (30) days prior written notice from the insurance company to Landlord,
sent by certified or registered mail. Tenant agrees to deliver to Landlord
certified copies of all policies of insurance to be procured by Tenant within
ten (10) days of the inception of such policies and, at least thirty (30) days
prior to the expiration of any such policy. Except with regard to proceeds
payable for loss or damage to trade fixtures or personal property, the portion
of the proceeds under the policy or policies of insurance required under this
Section 27 above, which represent Tenant's improvements shall be expressly made
payable in the case of loss or damage to Landlord and Tenant jointly.
 
(b) Each party waives all rights to recover against the other party, its
officers, directors, shareholders, partners, members, joint ventures, employees
or agents, for any loss or damage to the waiving party's property arising out of
the acts or omissions of the released party or its agents or employees if such
loss or damage would generally be covered by a special form property damage
insurance policy (such waiver to apply even if the damaged party does not
maintain such insurance coverage), Neither Landlord nor Tenant shall be liable
to each other or any insurance company (by way of subrogation or otherwise) that
insured any such losses,
 
18


 
 

--------------------------------------------------------------------------------

 




 
damages or expenses. Each party shall use reasonable efforts to cause their
respective insurers to issue appropriate waiver of subrogation rights
endorsements to all policies of insurance carried in connection with the
Premises or the Center or the contents of either of them, and if obtained then
each party shall deliver to the other party (within a reasonable period of time
after a written request for the same) adequate written proof (for example, a
policy and certificate of insurance with attached endorsement) of the issuance
of the foregoing.
 
28.Destruction,
 
If Tenant's building is damaged by fire or other casualty Tenant shall
immediately commence and diligently pursue to completion the repair and
restoration of the building to the condition thereof immediately prior to such
damage or destruction including but not limited to all of the Tenant's work, All
insurance proceeds for such damage shall be paid out on a monthly basis to
Tenant as work progresses on the restoration using AIA draw forms submitted by
Tenant's contractor and architect, In the event of any such casualty, this Lease
shall remain in full force and effect and the parties waive the provisions of
any law to the contrary. Tenant shall not be entitled to and hereby waives all
claims against Landlord for any compensation, abatement or damage for loss of
use of the whole or any part of the Premises and/or for any inconvenience or
annoyance occasioned by any such damage, destruction, repair or restoration
(except for damage caused by the negligence and willful malfeasance of Landlord,
its agents, employees, or contractors), Any such repair or restoration of the
Premises by Tenant shall be performed in accordance with Exhibits B and B-1
herein, In the event the improvements should be damaged or destroyed by fire,
flood, tornado or by the elements or through any casualty or otherwise to the
extent that it is, in the reasonable opinion of Landlord or Tenant, untenantable
or incapable of use for the normal conduct of Tenant's business, and such damage
or destruction occurs within the last twenty-four (24) months of the Term or any
extension or renewal period, Landlord and/or Tenant shall have the option,
exercisable within thirty (30) days following such damage or destruction, of
terminating this Lease effective upon giving written notice to the other party;
provided, however that if Landlord exercising its termination right Tenant may
vitiate such termination by exercising it's next option to extend the Term of
this Lease, if any. In such event, Landlord's termination shall be null and void
and this Lease shall continue in full force and effect, In the event of such
termination, Landlord shall be entitled to the proceeds of all insurance
applicable to the improvements but not the contents and Tenant and it's
insurance companies shall promptly pay over same to Landlord,
 
29.Condemnation.
 
(a) If a substantial portion of the Premises shall be acquired or taken by
eminent domain for any public or quasi-public use or purpose or by private
purchase in lieu thereof, or if a taking substantially impairs reasonable
ingress/egress to Premises, then Tenant shall have the right to terminate this
Lease and the term hereof shall automatically cease and terminate as of the date
of title vesting in such proceedings. For purposes of this provision, "a
substantial portion of the Premises" shall be deemed to have been taken if such
taking in the reasonable judgment of Tenant shall render the Premises and that
portion of the Common Areas not so taken unsuitable for the purposes for which
the Premises were leased,
 
(b) If any part of the Premises shall be so taken and this Lease shall not be
terminated, as aforesaid, if the conduct of business in the ordinary course are
in compliance with the law, then this Lease and all of the terms and provisions
thereof shall continue in full force
 
19


 
 

--------------------------------------------------------------------------------

 




 
and effect, except that the Fixed Rent shall be reduced in the same proportion
that the total square footage of the Premises taken bears to the original total
square footage of the Premises. Tenant shall, upon receipt of the award in
condemnation, make all necessary repairs or alterations to restore the portion
of the Premises remaining to as near its former condition as the circumstances
will permit, and Landlord shall, upon receipt of the award in condemnation, make
all necessary repairs or alterations to restore the Common Areas to as near
their former condition as the circumstances permit; provided, however,
Landlord's obligations to restore shall be limited to the extent of the
condemnation proceeds received by Landlord therefor. Landlord shall make
available to Tenant for restoration of the Premises such portion of any award
payable to Landlord on account of loss or damage to the improvements, For
purposes of this provision, "a substantial portion of the Premises" shall be
deemed to have been taken if such taking in the reasonable judgment of Tenant
renders that portion not so taken unsuitable for the purposes for which the
Premises were leased,
 
(c) Subject to Section 29(d) below, if this Lease is terminated as a result of
any condemnation, all damages or compensation awarded or paid for any such
taking, whether for the whole or a part of the Premises shall be allocated
between Landlord and Tenant based on such payment being amortized on a straight
line basis over the 40 year lease term hereof with Landlord receiving the
portion amortized and Tenant receiving the balance, For example, after the first
Lease Year, Tenant would receive 39/40ths of the award and at the end of the
Term and all renewals thereof, Landlord would receive the entire award.
 
(d) Nothing herein shall affect Tenant's rights (i) to any award or portion
thereof, whether made to Landlord or Tenant, for any leasehold improvements, or
furniture, fixtures and equipment, paid for by Tenant, and (ii) to any award
made separately to Tenant for moving expenses, attorneys' and appraisers' fees
and other costs, expenses and allowances, herein collectively referred to as
"Tenant's Award",
 
30,          Default/Remedies/Bankruptcy,
 
(a) The following enumerated events shall constitute an event of default (an
"Event of Default") by Tenant: (i) if this Lease is assigned unless in
compliance with Section 22 or the Premises are sublet except as herein provided;
or (ii) if Tenant shall fail (A) to pay, when due, after expiration of any
applicable grace period, any rent or other charge payable hereunder and such
failure continues for five (5) business days after written notice shall have
been received by Tenant provided however that no written notice shall be
required for more than two (2) such failures in any twelve (12) month period; or
(B) to correct any default or to perform any of the other terms, covenants and
conditions hereof for more than thirty (30) days after written notice shall have
been given to Tenant specifying the nature of such default provided that if any
such default cannot be cured or corrected within such thirty (30) days, then
such additional time as may be reasonably necessary if Tenant has commenced
within such thirty (30) days and is diligently pursuing the remedies or steps
necessary to cure or correct such default; or (iii) the filing by, on behalf of,
or against Tenant of any petition or pleading by an appropriate government
entity to declare Tenant insolvent or unable to pay its debts or meet its
obligations under the laws of the United States or any state, or if a receiver
of the property of Tenant is appointed or upon the levy of execution or other
taking of property, assets or the leasehold interest of Tenant by process of law
or otherwise in satisfaction of any judgment, debt, or claim against Tenant and
such is not removed, stayed, bonded off, or dismissed within, sixty (60) days,
 
20


 
 

--------------------------------------------------------------------------------

 




 
(b)          Upon the occurrence of an Event of Default, Landlord shall have the
following rights and remedies and, at Landlord's option, may take the following
action:
 
(i) Landlord shall have the immediate right to re-enter the Premises, upon
obtaining a court order authorizing it to do so, and to dispossess Tenant and
all other occupants therefrom and remove and dispose of all property therein or,
at Landlord's election, to store such property in a public warehouse or
elsewhere at the cost and for the account of Tenant, all without service of any
notice of intention to re-enter and with or without reason to legal process
(which Tenant hereby expressly waives) and without Landlord being deemed guilty
of trespass or becoming liable for any loss or damage which may be occasioned
thereby,
 
Landlord shall not remove Tenant from the Premises until Tenant has been
afforded opportunity to notify all customers of the branch closing, as required
by applicable law and FDIC (or such other entities with jurisdiction over
Tenant) regulation, Tenant shall have the right to remove all financial and
customer records in whatever form, including all computers, from the Premises.
 
(ii) Landlord shall have the right to terminate this Lease by giving Tenant a
written five (5) business days' notice of such cancellation provided that
Tenant's default is not cured within five (5) business days of receipt of
notice,
 
(iii) If by reason of the occurrence of any such Event of Default, the term of
this Lease shall end before the date therefor originally fixed herein, or
Landlord shall re-enter the Premises, or Tenant shall be ejected, dispossessed
or removed therefrom in any manner, Landlord may relet the Premises either in
the name of Landlord or as agent for Tenant, for a term which, at Landlord's
option, may be less than or exceed the period of the remainder of the term
hereof. Landlord shall receive the rents from such reletting and shall apply the
same, first, to the payment of any indebtedness other than rent due hereunder
from Tenant to Landlord; second, to the payment of such expenses as Landlord may
have incurred in connection with re-entering, reletting, altering, repairing,
redecorating or otherwise preparing the Premises for reletting, including
brokerage and reasonable attorneys' fees; and the residue, if any, to the
fulfillment of the terms, covenants and conditions of Tenant hereunder and
Tenant hereby waives all claims to the surplus, if any. Tenant agrees to be
liable for and to pay Landlord any deficiency between the Fixed Rent, Additional
Rent and other charges reserved herein and the net avails of reletting. Landlord
shall mitigate damages by using reasonable efforts to relet the Premises on
reasonable terms, provided, however, that Landlord shall in no event be liable
in any way whatsoever for its inability to relet the Premises or, in the event
of such reletting, for failure to collect the rents reserved thereunder.
Landlord is hereby authorized and empowered to make such repairs, alterations,
decorations, subdivisions or other preparations for the reletting of the
Premises as Landlord shall deem fit, advisable and necessary, without in any way
releasing Tenant from any liability hereunder, as aforesaid,
 
(iv) Subject to any approved leasehold financing, Landlord shall have a valid
and subsisting lien for the payment of all rents, charges and other sums to be
paid by Tenant and reserved hereunder (including all costs and expenses incurred
by Landlord in recovering possession of the Premises and the reletting thereof
as provided under this Section) upon Tenant's goods, wares, equipment, signs,
fixtures, furniture and other personal property situated in the Premises (except
financial and customer information in whatever form, including computers), and
such property shall not be removed therefrom without the consent of Landlord
 
21


 
 

--------------------------------------------------------------------------------

 




 
until the arrearages in rent as well as any and all other sums of money then due
to Landlord hereunder shall have first been paid and discharged, Upon the
occurrence of an Event of Default by Tenant, Landlord may, in addition to any
other remedies provided herein or by law, enter upon the Premises and take
possession of any and all goods, wares, equipment, signs, fixtures, furniture
and other personal property of Tenant situated in the Premises without liability
for trespass or conversion, and sell the same with or without notice at public
or private sale, with or without having such property at the sale, at which
Landlord or its assigns may purchase, and apply proceeds thereof less any and
all expenses connected with the taking of possession and the sale of the
property, as a credit against any sums due by Tenant to Landlord. Any surplus
shall be paid to Tenant unless such default is continuing and sums due to
Landlord are likely to continue to be incurred, The lien herein granted to
Landlord shall be in addition to any Landlord's lien that may now or at any time
hereafter be provided by law but shall be subject and subordinate to the lien of
any mortgage of Tenant,
 
(v) Landlord may declare the entire balance of the rent for the remainder of the
Lease Term to be due' and payable, for which Tenant will immediately pay
Landlord the difference between the rent and other charges reserved hereunder
for a period which would have constituted the remainder of the Lease Term and
the then present rental value of the Premises for such period, both discounted
at the rate of eight percent (8%) per annum to present worth. In determining the
then present rental value of the Premises, the rent realized by any reletting,
if such reletting is accomplished by Landlord within a reasonable time, shall be
deemed prima facie to be the rental value, Landlord may collect such amount in
any manner not inconsistent with applicable law.
 
(vi) No such re-entry or taking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this Lease unless written
notice of such intention is given to Tenant,
 
(vii) The rights and remedies herein reserved by or granted to Landlord are
distinct, separate and cumulative, and the exercise of any one of them shall not
be deemed to preclude, waive or prejudice Landlord's right to exercise any or
all others,
 
(viii) In the event either party is in default in the performance of any term,
covenant, agreement or condition contained in this Lease, or if Landlord brings
suit for the possession of the Premises, the defaulting party shall reimburse
the non-defaulting party for all costs and expenses, including without
limitation, court costs and reasonable attorneys' fees incurred by it in
protecting its interests.
 
(ix) Tenant agrees that the venue and/or jurisdiction for any legal actions
brought by Landlord pursuant to this Section shall be in the county or city in
which the Center is located,
 
(c) If Landlord shall not be permitted to terminate this Lease as hereinabove
provided because of the provisions of Title 11 of the United States Code
relating to Bankruptcy, as amended ("Bankruptcy Code"), then Tenant, as a
debtor-in-possession, or any trustee for Tenant agrees promptly, within no more
than thirty (30) days upon request by Landlord to the Bankruptcy Court, to
assume or reject this Lease and Tenant on behalf of itself, and any trustee
agrees not to seek or request more than one (1) extension or adjournment of any
application to assume or reject this Lease by Landlord with such Court, In such
event, Tenant or any trustee
 
22


 
 

--------------------------------------------------------------------------------

 


for Tenant may only assume this Lease if (i) it cures or provides adequate
assurance that the trustees will promptly cure any default hereunder; (ii)
compensates or provides adequate assurance that Tenant will promptly compensate
Landlord for any actual pecuniary loss to Landlord resulting from Tenant's
defaults; and (iii) provides adequate assurance of performance during the Lease
Term of all of the terms, covenants, and provisions of this Lease to be
performed by Tenant, In no event after the assumption of this Lease shall any
then existing default remain uncured for a period in excess of sixty (60) days,
Adequate assurance of performance of this Lease, as set forth above, shall
include, without limitation, adequate assurance (i) of the source of rent
reserved hereunder; and (ii) the assumption of this Lease will not breach any
provision hereunder, In the event of a filing of a petition under the Bankruptcy
Code, Landlord shall have no obligation to provide Tenant with any services or
utilities as herein required unless Tenant shall have paid and be current in all
payments of Fixed Rent and Additional Rent, including, without limitation, all
Common Area Charges, utilities costs or other charges therefor. It is understood
and agreed that this is a lease of real property in a Center as such lease is
described in Section 365(b)(3) of the Bankruptcy Code.
 
(d) A failure by Landlord to perform or observe any of the obligations on
Landlord's part to be performed or observed pursuant to this Lease, if such
failure continues for thirty (30) days after receipt of written notice thereof
is sent by Tenant to Landlord informing Landlord of such failure, shall
constitute a default under this Lease; provided, however, that if the failure
set forth in Tenant's notice is such that it requires more than thirty (30) days
to correct, Landlord shall not be deemed to be in default hereunder if Landlord
commences curing the failure within thirty (30) days after written notice is
sent by Tenant to Landlord informing Landlord of such failure and thereafter
diligently prosecutes the cure.
 
31.          Landlord's Access to Premises, Landlord and its agents shall have
the right to place, replace, maintain and repair all utility equipment of any
kind in, upon, above or under the Premises as may be necessary for the servicing
of the Premises and/or other portions of the Center provided such is not within
building confines on the Premises or will not adversely affect Tenant's business
operations on the Premises.
 
32.          Subordination/Attornment/Estopoel Certificates,
 
(a) Tenant agrees to give any mortgagee or any holder of a note of which Tenant
has actual knowledge secured by a deed of trust ("Mortgagee") of the Center, by
registered or certified mail, or receipted overnight mail, given at the same
time Tenant gives notice to Landlord, a copy of any notice of default served
upon Landlord by Tenant, provided that prior to such notice Tenant has been
notified in writing of the address of such Mortgagee. Tenant further agrees that
if Landlord shall have failed to cure such default within thirty (30) days after
such notice to Landlord (or if such default cannot be cured or corrected within
that time, then such additional time as may be reasonably necessary if Landlord
has commenced within such thirty (30) days and is diligently pursuing the
remedies or steps necessary to cure or correct such default), then the Mortgagee
shall have an additional thirty (30) days within which to cure or correct such
default (or if such default cannot be cured or corrected within that time, then
such additional time as may be necessary if such Mortgagee has commenced within
such thirty (30) days and is diligently pursuing the remedies or steps necessary
to cure or correct such default, including, without limitation, commencement of
foreclosure proceedings if necessary to effect such a cure), provided such
additional time to cure shall not exceed 30 days beyond the original 30 day
period, Until the time allowed as aforesaid for the Mortgagee to cure such
default has
 
23


 
 

--------------------------------------------------------------------------------

 




 
expired without cure, Tenant waives any right at law or in equity to terminate
this Lease on account of Landlord's default,
 
(b) Landlord and Tenant agree that this Lease shall be subject and subordinate
at all times to all ground and underlying leases, the lien of any first
mortgages or deeds of trust in any amounts and to any lien resulting from any
other method of financing or refinancing, and all advances thereon, which may
now or hereafter be placed by Landlord against or affect any or all of the land
and/or the Premises and/or any or all of the buildings and improvements now or
at any time hereafter constituting a part of the Center, and to all renewals,
modifications, consolidations, participations, replacements and extensions
thereof, provided that such subordination shall be contingent on Tenant
receiving a Subordination and Non-Disturbance Agreement in the form attached
hereto as Exhibit C, which Agreement Tenant agrees to execute within ten (10)
business days after request therefor by Landlord, Notwithstanding anything
herein to the contrary, in the event any Mortgagee or ground or underlying
lessor requests that this Lease be made superior, rather than subordinate, to
the lien of any such mortgage or deed of trust or to any such ground or
underlying lease, Tenant agrees to execute and deliver, within ten (10) business
days following Landlord's written request therefor and without charge, any and
all documents reasonably necessary to effectuate such priority.
 
(c) Tenant agrees that in the event of a sale, transfer or assignment of
Landlord's interest in the Center or any part thereof, including the Premises,
or in the event any proceedings are brought for the foreclosure or exercise of
any power of sale under any mortgage, deed of trust or other method of financing
or refinancing made by Landlord covering the Center or any part thereof,
including the Premises, or in the event of a cancellation or termination of any
ground or underlying lease covering the Center or any part thereof, including
the Premises, to attorn to and to recognize such transferee, purchaser, ground
or underlying lessor or mortgagee as the lessor under this Lease, provided that
such new landlord assumes all responsibilities and liabilities of Landlord
hereunder. On a voluntary sale or transfer of the Center, Landlord shall provide
Tenant with written notice of such sale or transfer prior to Tenant's attornment
to the new landlord.
 
(d) Within ten (10) business days after request therefor by Landlord or Tenant,
the party of whom requested agrees to execute and deliver a certificate, in a
form reasonably acceptable to the other, addressed to any proposed Mortgagee,
any purchaser of the Premises and/or Landlord or Tenant, certifying to matters
requested, including, without limitation, the following: (i) that Tenant is in
full and complete possession of the Premises, such possession having been
delivered by Landlord or its predecessor and accepted by Tenant; (ii) that any
improvements required to be furnished by Landlord or Tenant as the case may be
by the terms of this Lease have been completed in all respects to the certifying
party's knowledge; (iii) that this Lease is in full force and effect and has not
been amended, modified, supplemented or superseded except as specifically noted;
(iv) that to the certifying party's knowledge, there is no existing default on
the part of either party in the performance of any covenant, agreement or
condition contained in this Lease to be performed by either party; (v) that
Tenant or Landlord, as the case may be, does not have any actual or pending
claim against Landlord or Tenant, as the case may be; (vi) that no rents or
other charges have been prepaid by Tenant; and (vii) that the addressee of said
certificate may rely on the representations therein made; and certifying as to
the dates of commencement and termination of the Lease Term, the date on which
rents commenced to accrue under this Lease, and the date through which rents and
other charges hereunder have been paid,
 
24


 
 

--------------------------------------------------------------------------------

 


33.           Quiet Enjoyment, Tenant, upon paying the rents herein reserved and
performing and observing all of the other terms. covenants and conditions of
this Lease on the Tenant's part to be performed and observed hereunder, shall
peaceably and quietly have, hold and enjoy the Premises during the Lease Term,
subject, to the terms of this Lease and to any mortgages, ground or underlying
leases, agreements and encumbrances to which this Lease is or may be
subordinated, without hindrance or molestation by Landlord or anyone claiming
by, through or on behalf of Landlord, Landlord shall not be responsible to
Tenant and Tenant shall have no claim against Landlord should Tenant's use and
occupancy of the Premises for the purposes and during the times set forth herein
be prohibited: impaired, limited or restricted in any way by reason of any law,
ordinance or regulation or any governmental authority or by reason of any act of
any legal or governmental or other public authority. Except in cases of bona
fide emergencies, if Landlord has a right to enter 'Tenant's building, it will
do so only during regular business hours and only after at least one business
day notice in writing to Tenant,
 
34.           Force Majeure, Either party shall be excused for any period or
periods of delay in the performance of any of such party's obligations hereunder
(other than the payment of rent hereunder) when delayed, hindered or prevented
from so doing by any cause or causes beyond such party's control, which causes
shall include, without limitation, all labor disputes, riots, civil commotion or
insurrection, war or war-like operations, invasion, rebellion, military or
usurped power: sabotage, acts or threats of terrorism, governmental
restrictions, regulations or controls (including delays attributable to the
actions and requirement of federal, state and local environmental protection
agencies respecting water pollution and/or air pollution, storm drainage,
sanitary sewer disposal, energy shortages and/or like matters), inability to
obtain any materials or services, fire or other casualties, or acts of God. The
foregoing are individually and collectively referred to as a "Force Majeure",
Lack of available funds shall not be deemed a Force Majeure,
 
35. Tenant's Office, if Tenant is unable to use its building as a financial
center for any reason, including, for example, destruction of all or part of it,
Tenant may operate its financial services business out of a trailer located on
the Premises for a period not to exceed 12 months (subject to Paragraph 34
above) until Tenant is able to resume the use of the building for its financial
services business,
 
36.           Surrender of Premises, Upon the expiration or sooner termination
of the Lease Term, Tenant agrees, (without the necessity of notice if upon
expiration, but with notice if upon the sooner termination), to quit and
surrender the Premises, broom clean, in good condition and repair, reasonable
wear and tear excepted, together with all keys and combinations to locks, safes
and vaults and all improvements. alterations, additions, fixtures and equipment
at any time made or installed in, upon or to the interior or exterior of the
Premises, except personal property and all trade fixtures, all of which shall
thereupon become the property of Landlord without any claim by Tenant therefor,
but the surrender of such property to Landlord shall not be deemed to be a
payment of rent or in lieu of any rent reserved hereunder. Before surrendering
the Premises, Tenant shall remove all of 'Tenant's said personal properly and
trade fixtures and any vault installed by Tenant, If the Premises be not
surrendered as and when aforesaid, Tenant shall indemnify Landlord against all
loss or liability resulting from the delay by Tenant in so surrendering the
same, including, without limitation: any claims made by any succeeding occupant
founded on such delay. Tenant's obligations under this Section shall survive the
expiration or sooner termination of the Lease Term.
 
25


 
 

--------------------------------------------------------------------------------

 




 
37.           Holding Over, In the event Tenant remains in possession of the
Premises after the expiration of the Lease Term (or any renewal thereof) without
the execution of a new lease or other written agreement, such holding over
shall, in the absence of a written agreement to the contrary, be deemed to have
created and be construed to be a tenancy from month-to-month terminable on
thirty (30) days' written notice by either party to the other, at a monthly
rental equal to 150% of the sum of (i) the monthly installment of Fixed Rent
payable during the last month of the lease Term; (ii) one-twelfth (1/12th) of
the Tax Charge payable for the last Lease Year of the Lease Term; and (iii) the
Common Area Charge payable for such month, subject to all the other conditions,
provisions and obligations of this Lease insofar as the same are applicable to a
month-to-month tenancy, In addition, Tenant further agrees that if it fails to
so surrender the Premises Tenant (i) will be liable to Landlord for any and all
damages which Landlord shall suffer by reason thereof including consequential
damages, and (ii) will indemnify Landlord against all claims and demands made by
any succeeding tenants against Landlord, founded upon delay by Landlord in
delivering possession of the Premises to such succeeding tenant,
 
38.           Relationship of Parties. Nothing contained in this Lease shall be
deemed to constitute or be construed to create the relationship of principal and
agent, partnership, joint ventures or any other relationship between the parties
hereto, other than the relationship of landlord and tenant.
 
39.           No Waiver. The failure of Landlord to insist upon the strict
performance of any provisions of this Lease, or the failure of Landlord to
exercise any right, option or remedy hereby reserved shall not be construed as a
waiver for the future of any such provision, right, option or remedy or as a
waiver of a subsequent breach thereof. No provision of this Lease shall be
deemed to have been waived unless such waiver shall be in writing signed by
Landlord. No payment by Tenant or receipt by Landlord of a lesser amount than
the rents and/or other charges hereby reserved shall be deemed to be other than
on account of the earliest rents and/or charges then unpaid, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment by Tenant be deemed an accord and satisfaction and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rents and/or other charges due or Landlord may pursue any other
remedy in this Lease provided, and no waiver by Landlord in favor of any other
lessee or occupant of the Center shall constitute a waiver in favor of Tenant.
 
40.          Notices, Every notice, demand, request or other communication which
may be or is required to be given under this Lease or by law shall be sent by
Federal Express or other overnight or express mail delivery service and shall be
addressed: (i) if to Landlord, to Landlord's Mailing Address; and (ii) if to the
Tenant, to Tenant's Mailing Address, each with copies delivered in the same form
as applicable, as stated above. Either party may designate, by written notice to
the other party, any other address for such purposes, Notice shall be deemed
provided on the date received or upon the date delivery is refused,
 
41.          Partial Invalidity, If any provision of this Lease or the
application thereof to any person or circumstance shall to any extent be held
invalid, then the remainder of this Lease or the application of such provision
to persons or circumstances other than those as to which it is held invalid
shall not be affected thereby, and each provision of this Lease shall be valid
and enforced to the fullest extent permitted by law,
 
26


 
 

--------------------------------------------------------------------------------

 




 
42.          Broker, Tenant covenants, warrants and represents to Landlord that
other than MacKenzie Commercial Real Estate Services, LLC (the "Broker"), there
was no broker involved in consummating this Lease and that no conversations or
prior negotiations were had by Landlord or Tenant, as the case may be, with any
other broker concerning the renting of the Premises, Landlord covenants and
agrees to pay any and all fees, expenses and commissions due to Broker in
accordance with separate agreements between Landlord and Broker. Landlord and
Tenant agree to indemnify and hold the other harmless against and from all
liabilities, including attorneys' fees, arising from any claims for brokerage
commissions or finders fees resulting from any conversations or negotiations had
by Landlord or Tenant, as applicable, with any other broker or any other person,
 
43.          Management Agents. Tenant acknowledges that Landlord may manage the
Center through agents and agrees that Landlord's agents shall be entitled to the
same rights of access to the Premises as Landlord and shall benefit from all
covenants of Tenant with regard to indemnification, insurance and limitations of
liability under the terms and conditions of this Lease to the same extent as
Landlord,
 
44.          Provisions Binding. Except as otherwise expressly provided in this
Lease, all covenants, conditions and provisions of this Lease shall be binding
upon and shall inure to the benefit of the parties hereto and to Landlord's
heirs, legal representatives, successors and assigns and shall be binding upon
Tenant's heirs and legal representatives, and inure to those successors and
assigns of Tenant as may be permitted hereunder. Each provision of this Lease to
be performed by Tenant and Landlord shall be construed to be both a covenant and
a condition, and if there shall be more than one Tenant, they shall all be bound
jointly and severally by the provisions of this Lease,
 
45.          Entire Agreement, This Lease, including the Exhibits, Riders and/or
Addenda, if any, attached hereto, sets forth the entire agreement between the
parties and shall not be modified except by an instrument in writing executed by
Landlord and Tenant, The submission of this document for examination does not
constitute an offer to lease or a reservation of an option for the Premises, and
becomes effective only upon execution and delivery thereof by Landlord and
Tenant,
 
46.          Survival of Obligations, The provisions of this Lease with respect
to any obligation of Tenant to pay any sum owing in order to perform any act
after the expiration or other termination of this Lease shall survive the
expiration or other termination of this Lease.
 
47.          Jury Trial, TENANT AND LANDLORD BOTH WAIVE A TRIAL BY JURY OF ANY
OR ALL ISSUES ARISING IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES HERETO OR
THEIR SUCCESSORS, UNDER OR CONNECTED WITH THIS LEASE, OR ANY OF ITS PROVISIONS,
 
48.          Representations. Tenant acknowledges that neither Landlord nor
Landlord's agents, employees or contractors have made any representations or
promises with respect to the Premises, the Center or this Lease except as
expressly set forth herein,
 
49.          Landlord Default/Remedies,
27


 
 

--------------------------------------------------------------------------------

 




 
(a) The failure of Landlord to comply with any term or provision of this Lease
shall be an event of default hereunder, provided, however, that Tenant shall not
have the right to pursue any remedies hereunder until the expiration , without
cure, of 30 days after written notice to Landlord specifying the event of
default,
 
Upon an event of default, after the expiration without cure of the 30 day notice
and cure period. Tenant may pursue all available legal and equitable remedies
available to it, including, for example, seeking monetary damages, and/or curing
the default at Landlord's expense, Tenant may terminate the Lease or withhold
all or part of the rent after obtaining a court order to that effect.
 
50.          Governing Law. This Lease shall be governed by the laws of the
State of Maryland,
 
51.          Notice, Any notice, demand, request, or other communication which
Landlord or Tenant shall be required to give hereunder shall be in writing,
shall be effective and deemed to be received the following business day when
sent by overnight mail or the third business day after deposit in first class,
certified United States mail, postage prepaid, return receipt requested, and
shall be addressed to the addressee (with copies as therein set forth) in
Paragraph 1 of this Lease or such other addresses as the parties shall provide
each other in writing,
 
52. Time is of the Essence. Time is of the essence for all obligations under
this Lease,
 
53.          Waiver of Liability. Anything contained in this Lease to the
contrary notwithstanding, Tenant agrees that Tenant shall look solely to the
estate and property of the Landlord, its successors and assigns, in the land and
buildings comprising the Center for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms and provisions of
this Lease to be observed and/or performed by Landlord, subject, however, to the
prior rights of any ground or underlying lessors or any Mortgagee, and no other
assets of Landlord shall be subject to levy, execution or other judicial process
for the satisfaction of Tenant's claim, In the event Landlord, after completion
of Landlord's Work, conveys or transfers its interest in the Center or in this
Lease or makes a lease of the entire Center, except as collateral security for a
loan, upon such conveyance, transfer or lease, Landlord (and in the case of any
subsequent conveyances, transfers or leases the then grantor, lessor or
transferor) shall be entirely released and relieved from all liability with
respect to the performance of any covenants and obligations on the part of
Landlord to be performed hereunder from and after the date of such conveyance,
transfer or lease; it being intended hereby that the covenants and obligations
on the part of Landlord to be performed hereunder, subject as aforesaid, shall
be binding on Landlord, its successors and assigns only during and in respect of
their respective periods of ownership of an interest in the Center or in this
Lease,
 
54.          Party Entities, If either party is a corporation, limited liability
company or other statutory entity, the persons executing this Lease on behalf of
such party hereby covenant, represent and warrant that such party is a duly
incorporated, or organized entity (or a duly qualified foreign entity) and is
authorized to do business in the state in which the Center is located; and that
the person or persons executing this Lease on behalf of such party is an
officer. member or other duly authorized person, authorized to sign and execute
this Lease on behalf of said party, Upon request of either party to the other
party, the other party shall deliver to such party
 
28



 
 

--------------------------------------------------------------------------------

 




 
documentation satisfactory to the requesting party evidencing the other party's
compliance with the provisions of this Section,
 
55.          Independent Obligations. Tenant shall not for any reason withhold
or reduce Tenant's required payments of Fixed Rent or Additional Rent provided
in this Lease, it being agreed that the obligations of Landlord hereunder are
independent of Tenant's obligations except as may be otherwise expressly
provided.
 
56.          Cooperation, Landlord and Tenant shall fully cooperate with each
other throughout the Term of this Lease to secure and maintain proper zoning,
building and other permits and compliance with all applicable laws, and Landlord
and Tenant shall execute all such petitions, requests and the like as shall be
reasonably necessary for such purposes.
 
(SIGNATURES COMMENCE ON NEXT PAGE.]
 
 
29




 
 

--------------------------------------------------------------------------------

 




 
Lease,
 
IN WITNESS WHEREOF, the panics hereto have respectively signed and sealed this
 
LANDLORD:
 
TARRAGON, INC.
 
By: /s/ Gregory Scott Kamenetz
Gregory Scott Kamenetz
 
President
 
CARROLLTON BANK
 
By: /s/ Robert A. Altieri
Robert A. Altieri
President and Chief Executive Officer
 
 
30




 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-33




 
CENTER SITE PLAN


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-34




 
PREMISES SITE PLAN
 
[sitemap.jpg]
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A-36 




 
LEGAL DESCRIPTION OF THE PREMISES


 
 

--------------------------------------------------------------------------------

EXHIBIT A-36 


EXHIBIT B
 
CONSTRUCTION AND DESIGN REQUIREMENTS
 
General Conditions
a.  
All Tenant Improvements are subject to the Landlord's approval. Tenant should
discuss specific thoughts about their design concept and raise any questions
about the document with the Landlord's representative before beginning
preliminary design work.

 
b.  
Each Tenant is required to retain an architect registered in the State of
Maryland to prepare construction documents, The Tenant shall notify the
Landlord's representative of the name, address, and telephone number of the
architect or designer who will be preparing plans.

 
c.  
It is imperative that all the requirements outlined in the Landlord's design and
construction criteria be strictly adhered to by the Tenant, Failure to do so
will only result in unnecessary and costly delays in the approval of drawings.

 
d.  
The Landlord's approval of design submittals does not constitute an
investigation and/or verification of conditions existing for the proposed
installations and/or construction, It is the responsibility of the Tenant to
verify, field inspect, and to plan the work accordingly to ensure that nothing
restricts or prohibits proposed materials or installation.

 
e.  
At any time the exterior of the Tenant's building is to be altered, the proposed
design must be submitted to Landlord's representative for approval,

 
f.  
Each tenant is required to retain a civil engineer registered in the state of
Maryland to prepare civil drawings and to coordinate and obtain any necessary
Public Works Agreement(s) (PWA) or Modified Public Works Agreement(s) (MPWA) as
required by the state of Maryland or the local governing authorities, The
Tenant's civil drawings shall be coordinated with the existing conditions. All
work to be done per the tenant civil drawings shall be at Tenant's expense,

 
g.  
Any damage beyond the Leased Premises to the existing site, as a result of
Tenant's work, shall be returned to "pre-exiting" condition at Tenant's expense.
If Tenant does not make the necessary repairs within a reasonable amount of time
or if the repairs are not accepted by Landlord, Landlord shall make such repairs
at Tenant's expense,

 
h.  
Tenant shall coordinate all utility connections with respective utility
companies,

 
i.  
Tenant shall pay any and all costs in connection with Tenant's construction,
including any and all sewer and water capacity fees relating solely to the
connection of the Leased Premises to the public water and sewer lines.



 
 

--------------------------------------------------------------------------------

 




 
1.         TENANT'S PLANS
 
For each submittal phase the Tenant shall provide one (1) set of blueprints and
one (1) set of reproducible sepia prints, All drawings and specifications must
be clearly identified with project name, Tenant store name, and Tenant store
address and revision date.
 
Prior to starting construction, the Tenant shall provide completed working
drawings and specifications, in a site plan, preliminary and then final
submission for the construction of the leased premises in order to receive
Landlord's written approval,


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1
 
DESCRIPTION OF LANDLORD'S AND TENANT'S WORK
 
 
Landlord's Work: With respect to the Premises, Landlord will deliver the
Premises to Tenant in a graded and compacted condition to accommodate Tenant's
improvements. The Premises shall be certified by a licensed engineer to be
within 5% of ASTM Standards with reference to soil conditions and compaction.
All appropriately sized public utilities, inclusive of public sanitary sewer,
water, and electric, shall be stubbed to within 5' of Tenant's building as
located within the Leased Premises. All offsite work shall be at the sole
expense of Landlord,

 
Tenant's Work:
 
A.  
Prior to submittal to governmental authorities, Tenant shall obtain approval of
all site and building designs from Landlord. In no event shall any improvement
on the Premises exceed governmental height restrictions, Tenant shall obtain all
permits necessary for the construction and operation of its bank on the
Premises, including, without limitation, any site plan approvals, grading
permits and building permits, Tenant shall perform all work other than
Landlord's Work necessary to complete the construction of the contemplated
Improvements on the Premises including without limitation the construction of
Tenant's building; foundations; including curb and gutter, dumpster pad, and
screening; sidewalks (including brick pavers on concrete sub-slabs); irrigation
and landscaping; signage; lighting and all other on-site improvements within the
Premises and bringing to Tenant's building all utility lines from the points to
where Landlord has brought same, payment of all connection fees, fixture
charges, utility availability fees, meter fees, water and sewer capacity fees,
taxes and permit fees payable with respect thereto, Building materials, design
and signage shall meet the required prior approvals of the County and the
Landlord, Tenant shall install siltation controls as required by applicable
governmental authorities prior to commencement of and during construction,
Tenant shall install a water submeter within the Building that shall have an
easily accessible remote readout, Tenant shall conduct its construction
activities so as to keep roads and thoroughfares clean and free of debris
otherwise Landlord, after notice to Tenant, may clean such roads and
thoroughfares for Tenant's account,

 
B.  
Tenant shall not permit its contractor(s) to commence any work until all
required insurance has been obtained and certificates of insurance have been
delivered to the Landlord, Tenant shall secure, pay for and maintain, or cause
its contractors to secure, pay for and maintain, during the continuance of
construction and fixturing work within the Premises, the following insurance and
in the minimum amounts as set forth below:

 
(i) Worker's Compensation in statutory limits, including employers liability for
Five Hundred Thousand Dollar ($500,000.00) limit and Broad Form All States
Endorsement;
 
(ii) Comprehensive General Liability of One Million Dollars ($1,000,000,00) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate, to include a
"Broad Form Comprehensive General Liability" endorsement, including such items
as Personal Injury Liability (with employer exclusion deleted), Independent
Contractors, Blanket Contractual Liability, Broad Form Property Damage
Liability, employers as additional insured and Products/Completed Operations,
Products/Completed Operations Insurance Coverage shall be maintained for a
period of at least two (2) years following completion


 
 

--------------------------------------------------------------------------------

 




 
of the Work; (iii) Comprehensive Business Automobile Liability insurance,
indicating coverage for "any auto" for a One Million Dollar ($1,000,000,00) per
occurrence, with the contractual liability exclusion deleted; and (iv) Umbrella
Liability Policy on a Following Form Basis or broader for at least a limit of
liability of One Million Dollars ($1.000,000.00) per occurrence and Two Million
Dollars ($2,000,000) in the aggregate, or greater. Certificates of insurance
acceptable to Landlord shall be filed with Landlord prior to commencement of the
Tenant's Work, Tenant's contractor(s) shall not cause any policy of insurance to
be canceled nor permit any insurance coverage to lapse, All insurance policies
shall be endorsed to include a clause to the effect that the policy shall not be
canceled or reduced, restricted or limited until thirty (30) days after the
Landlord and any mortgagees have received written notice. All liability
insurance policies obtained in the name of the contractor shall name Landlord
and any mortgagees as additional named insureds and shall contain a
cross-liability clause,
 
 
C, Tenant's contractor(s) shall obtain and maintain in effect until final
completion, Completed Value Builder's Risk Insurance (for broad "All Risk"
perils) in form and content acceptable to Landlord covering all Tenant's Work in
an amount equal to one hundred percent (100%) of the full replacement cost
thereof, including all materials, temporary offices, protective fences, bridges
or temporary structures, miscellaneous materials and supplies incident to
Tenant's Work, while on or within one hundred (100) feet of the site. The policy
shall cover materials, supplies, etc. for which the named insured is liable
without any special sub-limit. Such insurance shall contain endorsements
covering contingent liability from operation of building laws, increased cost of
construction and differences in conditions. Such policy shall be for the mutual
benefit of, and name as additional named insureds thereunder, Landlord and any
mortgagees, Such policy shall be written as primary and non-contributing with
respect to any overlapping policies carried by Landlord and shall include a
waiver by the insurer of any right of subrogation against Landlord and its
respective partners, officers, employees, successors and assigns and against
Landlord's contractors.



 
 

--------------------------------------------------------------------------------

 

